LICENCE AGREEMENT (this “Agreement”), entered in Montreal, Quebec, Canada, as of September 11, 2008. BETWEEN: OCEANUTRASCIENCES Inc, a corporation duly incorporated in Canada, having its head office at 72, rue du Port, Matane, Quebec G4W 3M6, represented for the purpose hereof by André Rancourt, duly authorized as he so declares; (hereinafter called "ONS") AND: BIO-SOLUTIONS CORP, a corporation duly incorporated under the laws of Nevada, .having its head office at 14517 Joseph-Marc-Vermette, Mirabel, Québec, Canada J7J 1X2 represented for the purpose hereof by Roger Corriveau, duly authorized as he so declares; (hereinafter called “BIO”) WHEREAS ONS has rights in certain technology known as Nutra-Pro 80-20; WHEREAS ONS is interested in granting license rights to market and sell the ONS Product (as defined below) and to use the Trademarks (as defined below) in the Territory (as defined hereinafter); WHEREAS ONS owns or has access to the equipment, facilities and has the required skills to manufacture or have manufactured the ONS Product in accordance with applicable standards; WHEREAS BIO desires to acquire license and Trademark rights to the ONS Product in the Territory, upon the terms and conditions herein set forth in this Agreement; WHEREAS BIO wishes to retain the services of ONS to supply it with the ONS Product upon the terms and conditions set forth this Agreement; NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN AND INTENDING TO BE LEGALLY BOUND, THE PARTIES HEREBY AGREE AS FOLLOWS: 1.DEFINITIONS (Defined Terms).Each time the following terms are used in this agreement and as far as the context does not clearly give them another meaning, they shall have the following meaning: 1.1.“Affiliates” shall mean any legal entity (such as a corporation, partnership, or limited liability company) that controls is controlled by, or under common control with, BIO or ONS, as applicable.For the purposes of this definition, the term "control" means (i) beneficial ownership of at least fifty percent (50%) of the voting securities of a corporation or other business organization with voting securities or (ii) a fifty percent (50%) or greater interest in the net assets or profits of a partnership or other business organization without voting securities. 1.2."Agreement" shall mean this License Agreement. 1.3.“ONS Marketing Resources” means all currently existing and future marketing materials, research reports, advertisements, educational materials, art work, designs or other materials related to ONS Product that are developed by or for ONS, and used by ONS or its predecessor to promote or market ONS Product in the Territory, and all currently existing and future Published Studies (as defined below).BIO is free to use the ONS Marketing Resources at its entire discretion, provided however that it acknowledges that ONS makes no representations or warranties with respect to the accuracy of the information, the regulatory compliance or the validity of the claims found in the ONS Marketing Resources that were prepared by or for ONS. 1.4."ONS Product" means Nutra-Pro 80-20, in its pure form, 1.5."Effective Date" means the date of this Agreement as set forth above. 1.6.“Finished Package” 5 kilos seal pack 1.7.“Nutra-pro 80-20” See Schedule A 1.8.“Materials” means any packaging, labels and/or advertisement relating to the ONS Product, any claim relating to the functions and characteristics of the ONS Product, or the dose and dosage in respect of the ONS Product used in the Territory, as well as any future changes related to any of the aforementioned, including Promotional Items and Product Packaging, but not including ONS Marketing Resources. 1.9.“Patents” means all currently existing and future US, Canadian and international patents, patent applications, and any future patents and patent applications relating to Nutra-Pro 80-20, or the ONS Product, including any other patents and other intellectual property protection resulting from reissues, reexaminations, extension, modifications or divisions of such patents, as well as any rights granted pursuant to patents pending. 1.10.“Product Packaging” means the packaging and labels designed by BIO for the ONS Product in the Territory that incorporate the Trademarks for the applicable ONS Product required or permitted by this Agreement. 1.11.“Promotional Items" means any type of promotional material or object used to entice the use and sale of the ONS Product in the Territory, but excludes ONS Marketing Resources. 1.12.“Published Studies” means published research materials; reports and clinical studies related to non-prescription cholesterol management applications of any ONS Product. 1.13."Purchase Order" means the form on which BIO shall order the ONS Product as described in Section 3 below. 1.14."Territory" North America, animal feed. 1.15."Trademarks" means ONS currently existing and future US, Canadian and international trademarks, logos and trade names, including, but not limited to “Nutra Pro 80-20” and their representations in the form of designs, that are related to the ONS Product, as they may be modified from time to time as well as all applications and registrations related thereto, including, but not limited to, those identified on Schedule B to this Agreement which is hereby incorporated herein by this reference. 1.16.The “Animal Feed” means sales and marketing to the following vet, hand users, feed company all market for animal feed. 2.LICENCE RIGHTS 2.1.ONS hereby grants to BIO, and BIO hereby accepts, the right to licence the ONS Product during the Term, including co-packaging, marketing, selling and distributing, in the Territory, subject to the terms and conditions set forth below and otherwise set forth in this Agreement. (a)This licence right shall beexclusive with respect to the Territory (b)BIO shall at all time uses its best efforts in order to actively promote the sales of the ONS Product pursuant to this Agreement and develop the market for the ONS Product in the Territory. 2.2.BIO hereby acknowledges that any claims made in the packaging and/or advertisement relating to the ONS Product which is created or used by BIO, any claim relating to the functions and characteristics of the ONS Product made in the Materials used in the Territory, as well as any future changes related to any of the aforementioned, shall be the sole responsibility of BIO, except for the use of Published Studies or the use of claims made or information provided in the Published Studies.All such Materials used in the Territory shall be subject to the prior written approval of ONS, with the sole objective being to ensure that they adequately protect ONS trademarks and copyrights, with such approval not being unreasonably withheldONS shall not require BIO to make any changes to the Materials that do not affect ONS trademarks, copyrights, or ONS trademark policies that have been applied worldwide in a consistent manner to all distributors of the ONS Product.BIO shall submit to ONS all proposed Materials at least thirty (30) days prior to publicly releasing any such Materials.Except as otherwise provided herein, upon termination or expiration of this Agreement, each of BIO and ONS agrees not to use or advertise any trademarks, logos or other property rights of the other party. 2.3.ONS hereby grants BIO the right to use the Trademarks in connection with the promotion, marketing and sale of ONS Product in the Territory and the right to use the applicable Trademarks in relation with the Promotional Items and Product Packaging, ONS Marketing Resources, and the Materials in the Territory, the whole without any consideration other than as provided herein.ONS hereby grants BIO the right to use the Trademarks in the Territory that relate to the ONS Product in relation with the Promotional Items and the Materials in the Territory, the whole without any consideration other than as provided herein.Notwithstanding the foregoing, the rights granted under this Section 2.3 are subject to revocation or modification if the license granted under Section 2.1 above is revoked or modified as provided in Sections 2.1(a), 2.1(b), or 2.1(c). 2.4.ONS shall make available to BIO, and BIO may use, all ONS Marketing Resources.In addition, subject to the limitations set forth above, BIO may design, create and use any Promotional Items and Product Packaging in connection with the marketing and sale of the ONS Product; provided, however, any such Promotional Items and Product Packaging shall be subject to the approval of ONS, with the sole objective being to ensure that they adequately protect ONS trademarks and copyrights, which approval shall not be unreasonably withheld. 2.5.BIO may not grant any licence rights related to the ONS Product to third parties without the prior written approval of ONS, such approval being at ONS sole discretion; provided, however, that BIO may, with the approval of ONS, grant all or any of the licence rights granted to BIO under this Agreement to any of BIO’s Affiliates and to the third parties that are listed on Schedule C to this Agreement, such ONS approval shall not unreasonably be withheld. 2.6.Any license rights granted by BIO shall include provisions that require the licensee to be subject to the terms and conditions of this Agreement, including, but not limited to Sections 2.2 and 9.3 of this Agreement.Any licence agreement granted by BIO shall include a provision pursuant to which, upon termination of this Agreement for any reason whatsoever, the licence agreement will be either terminated or assumed by ONS, at ONS sole discretion.No distributor shall be granted a term greater than the term of this Agreement.Should this Agreement be terminated, BIO’s ability to grant further licence rights shall immediately terminate.BIO shall be solely liable for any and all such distributors. 2.7.As consideration for the license granted hereunder, BIO agrees that it will pay ONS the following amounts: after the execution and delivery of this Agreement by both BIO and ONS, a payment ofOne hundred Fifty Thousand Canadian dollars
